EXAMINER’S COMMENT/REASONS FOR ALLOWANCE


EXAMINER’S COMMENT

Claim Rejections - 35 USC § 112
The rejection of claims 1-3, 5, 9-11, 15 and 16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in response to the Amendments filed on October 30, 2020.

Allowable Subject Matter
Claims 1, 5, 9-11, 15 and 16 are allowed.


REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: the prior art of record, Rustomji et al. (US 2016/0261005), Spillman et al. (EP 1050913), Kim et al. (US 2013/0209865), Minnick et al. (US 2,863,933) and Ashida et al. (JP, 73-076030 or JP, 1972-120354), fails to teach or suggest the combination of structural limitations comprising the electrochemical device as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.